DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on October 21, 2021.  Claims 2, 5, and 14-46 have been cancelled.  Claims 3, 8, and 9 have been withdrawn previously.  Claims 1, 4, 6, 7, and 10-13 are currently pending and are under examination.
Withdrawal of Rejections


The rejection of claim(s) 1, 4, and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Langmuir 23: 1315-1319 (2007)) is withdrawn based on the amendment to the claims.
Election/Restrictions
Claims 1, 4, 6, 7, and 10-13 are allowable. The election of species requirement within grouip I, as set forth in the Office action mailed on  September 15, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement within group I is withdrawn.  Claims 3, 8, and 9, directed to different species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 4, and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose article of manufacture comprising a nanofibrillar architecture comprising a fibrillary or fibrous material that is or comprises silk and further comprises at least one additive, agent, and/or functional moiety, and wherein the nanofibrillar architecture is crystalline.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 5, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656